
	

115 HR 6622 : To designate the Federal building located at 2110 First Street in Fort Myers, Florida, as the “George W. Whitehurst Federal Building and United States Courthouse”.
U.S. House of Representatives
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6622
		IN THE SENATE OF THE UNITED STATES
		November 28, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To designate the Federal building located at 2110 First Street in Fort Myers, Florida, as the George W. Whitehurst Federal Building and United States Courthouse.
	
	
 1.DesignationThe Federal building and United States courthouse located at 2110 First Street in Fort Myers, Florida, shall be known and designated as the George W. Whitehurst Federal Building and United States Courthouse.
 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in section 1 shall be deemed to be a reference to the George W. Whitehurst Federal Building and United States Courthouse.
		Passed the House of Representatives November 27, 2018.Karen L. Haas,Clerk
